Citation Nr: 0938803	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  04-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

1.  Whether new and material evidence to reopen a claim for 
service connection for joint pain of the knees, as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, has been received.

2.   Whether new and material evidence to reopen a claim for 
service connection for joint pain of the low back, as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, has been received.

3.  Entitlement to service connection for joint pain of the 
knees, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1986, and from December 1990 to June 1991.

A claim for service connection for joint pains, knees and 
back claimed as due to undiagnosed illness, was previously 
denied by the RO in October 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision in which the RO 
determined that new and material evidence to reopen the claim 
for service connection for joint pain of the back and knees 
as due to undiagnosed illness had not been submitted.  The 
Veteran filed a Notice of Disagreement (NOD) with respect to 
this claim in February 2002.

In January 2003, the Board remanded this matter to the RO for 
further action, to include the issuance of a statement of the 
case (SOC) with regard to the claim to reopen service 
connection for joint pain due to undiagnosed illness.  The RO 
issued an SOC in January 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2004.

The January 2004 SOC appears to reflect that the RO reopened 
the claim for service connection for joint pain of the knees 
and low back as due to undiagnosed illness, but denied the 
claim on the merits.  The Board points out that regardless of 
what the RO has done, the Board must address the question of 
whether new and material evidence to reopen the claim has 
been received because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
the Board must first decide whether new and material evidence 
to reopen the claim has been received, the Board has 
characterized this claim, accordingly (as reflected on the 
title page).

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In that decision, the Federal Circuit held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the Veteran 
was previously denied service connection for joint pains of 
the knees and lower back on the basis that there was a known 
clinical diagnosis of a lower back disability, and there was 
no evidence of any disability related to the claimed knee 
pain.  As there was a diagnosis of low back strain and 
hyperlordosis (marked curvature of the spine) at the time of 
the previous final decision, the findings and complaints of 
lower back pain since that denial cannot constitute a 
different diagnosed disease or injury.  At the time of the 
previous denial, there was no diagnosis with regard to the 
Veteran's knees.  She complained of pain in her knees.  
Subsequent documents show more complaints of knee pain, with 
the April 2003 VA examination report showing that knee pain 
was related to early chondromalacia.  The Board finds that 
this does not constitute a different diagnosed disease or 
injury, since the records prior to the October 2000 denial 
showed no diagnosed disease or injury related to the knees.  
Furthermore, the Board is reopening this claim, as will be 
discussed below.

In April 2007, the Board remanded the matter on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include affording the Veteran 
notice consistent with the requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in an August 2009 supplemental SOC (SSOC)) and 
returned the matter on appeal to the Board for further 
consideration.

Although, in the April 2007 remand, the Board characterized 
the appeal as encompassing one issue, for reasons expressed 
in more detail below-to include  with respect to the 
reopening of one aspect of the previously denied claim-the 
Board has recharacterized the appeal as now encompassing all 
three matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In an October 2000 rating decision, the RO denied service 
connection for joint pains of the knees and lower back, 
claimed as joint pains due to undiagnosed illness; although 
notified of the denial in an October 2000 letter, the Veteran 
did not initiate an appeal.

3.  Pertinent to the knees, evidence associated with the 
claims file since the October 2000 denial is not cumulative 
and redundant of evidence of record at the time of the prior 
denial, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
disability manifest joint pain of the knees.

4.  Pertinent to the back, no new associated with the claims 
file since the October 2000 rating decision, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim for service connection for joint pain 
of the low back, as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
or raises a reasonable possibility of substantiating that 
claim.

5.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

6.  The Veteran's knee pain has been diagnosed as early 
chondromalacia (and has not been attributed to undiagnosed 
illness or other medically unexplained chronic multi-symptom 
illness), and there is no competent medical evidence or 
opinion of a nexus between the diagnosed disability and 
service.


CONCLUSIONS OF LAW

1.  The RO's October 2000 denial of service connection for 
joint pains of the knees and lower back, as due to 
undiagnosed illness, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Pertinent to joint pains of the knees, as evidence 
received since the RO's October 2000 denial is new and 
material, the criteria for reopening the matter of service 
connection for joint pains of the knees, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Pertinent to joint pains of the low back, as evidence 
received since the RO's October 2000 denial is not new and 
material, the criteria for reopening the claim for service 
connection for joint pains of the lower back, as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The criteria for service connection for joint pains of 
the knees, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the request to 
reopen as regards the matter of service connection for joint 
pain of the knees, claimed as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. § 
1117,  the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

Regarding the remaining matters,  the Board notes that  
notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With regard to requests to reopen, the Veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a November 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The January 2002 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the November 2001 letter.  

Post-rating, an April 2009 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The letter also provided the Veteran with 
the reason for the prior denial of her claim and what 
constituted new and material evidence to reopen her claim, 
consistent with Kent.  After issuance of the April 2009 
letter, and opportunity for the Veteran to respond, the 
August 2009 SSOC reflects readjudication of the claim 
(previously characterized)_.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA records, and the reports of December 1994, August 
2000, April 2003, and September 2007 VA examinations.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by 
her representative, on her behalf.  The Board also finds that 
no additional RO action to further develop the record on any 
of these claims is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Requests to reopen

In an October 2000 rating decision, the RO denied service 
connection for joint pains of the knees and lower back, 
claimed as joint pains due to undiagnosed illness; although 
notified of the denial in an October 2000 letter, the Veteran 
did not initiate an appeal.

If a rating decision on a particular issue is not appealed, 
the decision is final as to the evidence then of record as to 
that issue, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 U.S.C.A. §§ 3.104, 
20.302, 20.1103

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim as regards joint pains 
of the knees and back in October 2001.  Regarding petitions 
to reopen filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here, the RO's October 2000 
denial) to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

1.  Joint Pain of the Knees 

Pertinent to the knees, the evidence of record at the time of 
the prior denial consisted of the service treatment records, 
VA outpatient treatment records showing complaints of joint 
pain, a December 1994 Persian Gulf Registry examination, and 
an August 2000 VA examination.  The August 2000 VA 
examination report shows the Veteran's knees were examined, 
no findings were noted, and no diagnosis was given.

The basis for the RO's October 2000 denial was that the 
evidence showed there was no disability or diagnosis of a 
disability related to the knee pain.  The RO noted that there 
was no clearly identifiable chronic residual disability. 

Pertinent evidence added to the claims file since October 
2000 includes records of VA treatment for joint pains.  In 
addition, the Veteran underwent VA examination in April 2003.  
She complained of knee pain.  Following examination, the 
diagnosis was knee pain, related to early chondromalacia.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
joint pain of the knees, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.  

At the time of the October 2000 rating decision, there was 
evidence that the Veteran had service in the Southwest Asia 
theater of operations during the Persian Gulf War; however, 
there was no evidence of objective indications of a knee 
disability or evidence of a current chronic disability.  The 
April 2003 VA examination report reflects that the Veteran 
has been diagnosed with early chondromalacia of the knees and 
found to have crepitation.  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the October 2000 final denial of the claim for service 
connection, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is 
"material" in that it addresses the presence of a current 
disability of the knees-a previously unestablished fact-
and,, thus, raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for joint pain of 
the knees-albeit, potentially under an alternative theory of 
entitlement.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
joint pain of the knees, now to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

2.  Joint Pain of the Low Back  

The evidence of record at the time oaf the RO's denial 
pertinent to this claim consisted of the service treatment 
records, VA outpatient treatment records showing complaints 
of joint pain, a December 1994 Persian Gulf Registry 
examination, and an August 2000 VA examination.  The August 
2000 VA examination report shows the Veteran's spine was 
examined, and a diagnosis of low back strain with normal 
range of motion, with hyperlordosis and muscle spasms, was 
given.

The basis for the RO's October 2000 denial was that the 
evidence showed that the joint pain related to the spine was 
determined to result from a known clinical diagnosis of low 
back strain and hyperlordosis.  The RO concluded that a low 
back disability was not incurred in or caused by service. 

Pertinent evidence added to the claims file since October 
2000 includes several VA outpatient records and the September 
2007 VA examination report showing the Veteran complained of 
joint pains.  The Veteran noted during a July 2009 outpatient 
appointment that the low back pain was the worst.

The Board notes that the only evidence received since the 
October 2000 rating decision consists of records showing the 
Veteran complained of joint pain and back pain.  However, the 
records fail to suggest that the back pain is attributable to 
an undiagnosed illness and also fail to show that the Veteran 
has a chronic low back disability that is related to service.  
Instead, the new, pertinent evidence only shows continued 
complaints of joint and low back pain.  While this evidence 
can be considered "new," in that it was not before the RO 
in October 2000, it is not "material."  That is, the 
evidence is repetitive and cumulative of evidence already of 
record.  As indicated above, the new evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
joint pain of the low back, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, are not met, and the October 2000 RO denial 
of this claim remains final.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156..  As the Veteran has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



B.  Service Connection for Joint Pain of the Knees 

In addition to the basic legal authority governing claims for 
service connection (cited above), the Board notes that, 
pertinent to this claim, a Persian Gulf veteran is defined as 
a veteran who served on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense, of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Veteran in the instant case served in the Southwest Asia 
theater of operations during the Persian Gulf War.  Hence, 
for purposes of the pertinent statute and regulation, she is 
a Persian Gulf veteran.  However, as indicated below, to give 
the Veteran every consideration in connection with these 
claims for service connection the Board has (as the RO has 
done) considered not only 38 C.F.R. § 1117, but other legal 
authority governing claims for service connection under 
alternative theories of entitlement.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for joint pains of the knees, recently diagnosed 
as early chondromalacia, is not warranted.

The Veteran's service treatment records contain no entries 
related to her knees.  When examined for separation in May 
1991, the Veteran's lower extremities were normal, and she 
denied a history of swollen or painful joints and a trick or 
locked knee.

In December 1994, the Veteran underwent Persian Gulf Registry 
examination.  Her lower extremities and joints were normal.

VA outpatient treatment records beginning in September 1998 
show the Veteran complained of joint pains.

In August 2000, the Veteran underwent VA examination.  She 
stated she first noticed joint pains in her knees in 1992.  
She currently complained of occasional pain in each knee.  
There was stiffness in the morning but no weakness, giving 
way, or locking.  There was slight to moderate pain during 
flare-ups twice per week.  On examination, flexion and 
extension of the knees was normal and without pain or 
crepitation.  There was no instability.  No diagnosis was 
given with regard to the knees.

In April 2003, the Veteran underwent VA examination.  She 
complained of increasing pain in her right knee, especially 
after sitting for periods of time.  It resolved after walking 
a few steps.  The Veteran noticed increasing difficulty with 
walking up stairs.  Joint examination revealed mild crepitus 
in the right knee.  The patella was in a normal position.  
She had normal range of motion of both knees with no evidence 
of instability.  She had pain on extension of the right knee.  
The diagnosis was knee pain, related to early chondromalacia.

The April 2003 VA examination report clearly reflects that 
the Veteran's knee pains have been attributed to a known 
clinical diagnosis, i.e., early chondromalacia (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness).  Other references to joint pains 
include no diagnosis and indicate that there were no 
objective indications of a qualifying disability of the 
knees.  While the Veteran complained of knee pain, the 
evidence prior to the April 2003 VA examination showed there 
were no signs or non-medical indicators of knee pain that 
were capable of independent observation.  Thus, the Board 
accepts the April 2003 VA examiner's findings as probative 
evidence on the question of diagnosis, and neither the 
Veteran nor her representative has presented or identified 
any existing medical evidence to support a finding that her 
knee pain is, in fact, a manifestation of undiagnosed illness 
or medically unexplained chronic multi-symptom illness.  
Under these circumstances, the Board finds that service 
connection pursuant to the provisions of 38 U.S.C. § 1117 is 
precluded.

The Board also notes that the record presents no basis for a 
grant of service connection for the diagnosed early 
chondromalacia of the knees.  See 38 U.S.C.A. § 1113(b) 
(providing that nothing in 38 U.S.C. § 1117 prevents the 
grant of service connection on a direct incurrence basis); 38 
C.F.R. § 3.303.

No knee disability was shown in service.  The report of 
examination for service discharge in May 1991 reflects normal 
findings for the lower extremities.  Notably, the report of 
medical history at separation includes the Veteran's written 
certification that she had no history of swollen or painful 
joints or a trick or locked knee.

There is also no medical evidence of a nexus between the 
diagnosed early chondromalacia of the knees and service.  The 
Veteran has asserted that she began having knee pain in 1992.  
She was discharged from service in 1991.  Therefore, her lay 
statements, even if found competent and credible, do not 
establish continuity of symptomatology since separation.  
Significantly, moreover, there is no opinion by a medical 
professional that even suggests that there exists a medical 
nexus between the later diagnosed chrondromalia and any 
incident of service, and neither the Veteran nor her 
representative has presented or identified any such medical 
opinion evidence  There simply is medical evidence to support 
the claim.

In sum, the Veteran's knee pains have been medically 
attributed to early chondromalacia, which was not noted in 
service, and has not been related, by competent, probative 
medical evidence or opinion, to service.

In addition to the medical evidence, the Board has carefully 
considered the Veteran's contentions-to include those 
advanced through her representative-that her knee problems 
are related to service; however, this evidence provides no 
basis for allowance of the claim.  The Veteran, as a 
layperson, is competent to report on matters observed or 
within her personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, to whatever extent the 
Veteran attempts to support the claim on the basis of her 
(and her representative's) assertions, alone, the Board 
points out that matters of diagnosis and etiology are within 
the province of  trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  As neither the 
Veteran nor her representative is shown to have appropriate 
medical training and expertise, neither can competently 
render a probative (i.e., persuasive) opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for joint pain of the knees, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, must be 
denied.  In reaching this conclusion,  the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for joint pain of the knees, as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, has been received, to this limited extent, 
the appeal is granted.

As new and material evidence to reopen the claim of service 
connection for joint pain of the low back, as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, has not been received, the 
appeal as to this matter is denied.

Service connection for joint pain of the knees, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


